Wyxy, J.
The defendants have appealed from a judgment on default made final against them on an account for $1480 38, with five per cent-per annum interest thereon from the first day of January, 1867.
The objection urged in this court is, that the account was only proved by the evidence of one witness; also, that the signatures to the letters adduced in evidence were not proved, and were therefore improperly received by the judge a quo.
We find in the record no note of evidence; but it appears that the district judge admitted the letters in proof. In the absence of proof to the contrary, we will presume the judge did Ms duty, and required proof of the signatures before receiving the letters in evidence.
The evidence of the witness, corroborated by the letters, establishes beyond doubt the correctness of plaintiff’s demand.
It is therefore ordered that the judgment appealed from be affirmed,, with costs.
Rehearing refused